Case: 20-40254    Document: 00515974171        Page: 1    Date Filed: 08/11/2021




           United States Court of Appeals
                for the Fifth Circuit                         United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                No. 20-40254                   August 11, 2021
                                                                Lyle W. Cayce
                                                                     Clerk
   Anthony Prescott,

                                                         Plaintiff—Appellant,

                                    versus

   Plybol, Corporal, Denton County Sheriff Department; Gauge,
   Corporal, Denton County Sheriff Department; Von, Deputy, Denton
   County Sheriff Department; Killshaw, Deputy Sheriff, Denton County
   Sheriff Department; Richie, Deputy, Denton County Sheriff Department;
   Chris Watts, Mayor, City of Denton; Denton County State
   Municipal Corporation; Hugh Coleman, Denton County
   Commissioner; Bobbie Mitchell, Denton County Commissioner; Andy
   Eads, Denton County Commissioner; Sara Bagheri, Councilwoman,
   City of Denton, TX; Kelly Briggs, Councilwoman, City of Denton, TX;
   Dalton Gregory, Councilman, City of Denton, TX; Gerard
   Hudspeth, Councilman, City of Denton, TX; Kathleen Wauzy,
   Councilwoman, City of Denton, TX; Todd Hileman, City Manager,
   Denton, TX; Mary Cochran, Chief Administrator, Denton Sheriff
   Department; Mike Ganzer, Jail Administrator, Denton County Sheriff
   Department; William Travis, Previous Sheriff, Denton County; Tracy
   Murphee, Sheriff, Denton County; Orlando Hinojosa, Lieutenant
   of Communications, Denton County Sheriff Department; Rich, Captain,
   Sheriff Department Chain of Command Member; Flannagan, Captain,
   Sheriff Department Chain of Command Member; Hargrove, Sergeant,
   Denton County Sheriff Department; Cordell, Sergeant, Mail Department
   Sup. Officer of Sheriff Department; Farvie, Deputy, Denton County Sheriff
   Department; Kelly Whitmoor, Sheriff Department Officer; Tut,
   Captain of Department, Chain of Command Member; Lieutenant John
   Doe, Sergeant Hargrove's unknown immediate supervisor; Williams,
Case: 20-40254      Document: 00515974171           Page: 2    Date Filed: 08/11/2021




                                     No. 20-40254


   Sergeant, Denton County Sheriff Department; John Doe, Unknown Sheriff
   Department officer; John Doe, Sheriff Department maintenance worker;
   John Doe, Sheriff Department Officer; Vybarrar, Sheriff Deputy;
   John Doe, Unknown Sheriff Deputy; John Doe, Unknown Sheriff
   Department medical staff member,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:16-CV-879


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Anthony Prescott, then an inmate incarcerated in the Denton County
   Jail, filed a lawsuit under 42 U.S.C. § 1983, claiming several violations of his
   civil rights. After many of his claims were severed and transferred to other
   judicial districts in Texas, Prescott was left with various § 1983 claims against
   Denton County, the Denton County Sheriff’s Department, and several of
   their officers and employees. The defendants sought dismissal under Federal
   Rule of Civil Procedure 12(b)(6), on the ground that, inter alia, Prescott had
   failed to satisfy the statutory prerequisite under the Prisoner Litigation
   Reform Act of exhausting available administrative remedies prior to filing
   suit. See 42 U.S.C. § 1997e(a). The district court ultimately dismissed
   Prescott’s lawsuit without prejudice for failure to exhaust.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-40254      Document: 00515974171          Page: 3    Date Filed: 08/11/2021




                                    No. 20-40254


          For the reasons that follow, we hold that Prescott’s appeal is not
   frivolous, and his motion to proceed in forma pauperis is therefore
   GRANTED. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). We
   further conclude that further briefing is unnecessary and turn to the merits.
   See Cantwell v. Sterling, 788 F.3d 507, 509 (5th Cir. 2015).
          As a preliminary matter, we find that Prescott has abandoned any
   challenge to the district court’s dismissal without prejudice of his claims
   against the seven individual defendants to whom service of Prescott’s
   complaint could not be effected. See Brinkmann v. Dallas Cnty. Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222, 224-25 (5th
   Cir. 1983). Accordingly, the district court’s dismissal of those claims is
   AFFIRMED.
          Regarding the district court’s dismissal of Prescott’s complaint for
   failure to exhaust, our review is de novo. Carbe v. Lappin, 492 F.3d 325, 327
   (5th Cir. 2007). Exhaustion is an affirmative defense, and the defendants
   have the burden of proving that the plaintiff failed to exhaust available
   administrative remedies.      Jones v. Bock, 549 U.S. 199, 216 (2007).
   “Exhaustion is defined by the prison’s grievance procedures, and courts
   neither may add to nor subtract from them.” Cantwell, 788 F.3d at 509.
          In this case, we cannot discern from the record the grievance
   procedures employed by the Denton County Jail during the span of time that
   Prescott was incarcerated there and the events giving rise to his claims
   occurred. The defendants never introduced the procedures as evidence.
   Furthermore, while the current Denton County Jail Inmate Handbook is
   available online, it discusses the applicable grievance procedures, 1 and we can


          1
            See https://www.dentoncounty.gov/DocumentCenter/View/4683/Inmate-
   Handbook-PDF.




                                          3
Case: 20-40254     Document: 00515974171          Page: 4    Date Filed: 08/11/2021




                                   No. 20-40254


   take judicial notice of the handbook, the handbook was revised as of June
   2021, and “the events involved in this case took place years prior.” Cantwell,
   788 F.3d at 509. Thus, there is “no evidence of whether the procedures were
   the same during the relevant time,” and the online version of the handbook
   is “of no help here.” Id. Additionally, the defendants put forth no evidence
   showing that the applicable procedures were explained to Prescott or that he
   was aware of them. See Dillon v. Rogers, 596 F.3d 260, 268 (5th Cir. 2010).
          In sum, the defendants submitted no evidence to the district court or
   this court regarding the Denton County Jail’s grievance procedures, and
   “[w]ithout knowing what the applicable grievance procedures say, it’s
   impossible to determine whether [Prescott] exhausted them.” Cantwell,
   788 F.3d at 509. Accordingly, we hold that the district court erred in
   dismissing Prescott’s complaint for failure to exhaust, its judgment is
   REVERSED in part and AFFIRMED in part, and the case is
   REMANDED for further proceedings. See id.




                                         4